Case 1:12-cr-00445-CM Document 811 Filed 06/22/20 Page 1of1
Case 1-12-cr-00445-CM-10 Document 808 _ Filed in NYSD on 06/18/2020 Page 1 of2

KAPLAN HECKER & FINK LLP 350 Fifth Avenue

Suite 7110

; _» NewYork, NY 10118

Direct Dial: (212) 763-0889 arte) FW DME (212) 763-0883

Direct Email: shecker@kaplanhecker.com \ a s\ J aa www.kaplanhecker.com
\ ‘=

(, [oa |z2 June 18, 2020
The Honorable Colleen McMahon ; . es
United States District Court . b aint, eo
Southern District of New York Vos wien 2 ‘i fa 4 Pp y
Daniel Patrick Moynihan Courthouse 6 LA, Z0¢
500 Pearl Street, Chambers 2550 *
) #
iy of i #4 ff. f

New York, New York 10007
Re: United States v. Fernandez et al,12-cr-445-CM-10 KEEN ThA. FPP mma
Dear Chief Judge McMahon:

I write with the consent of the Government and the Probation Department to request an
adjournment of our upcoming Violation of Supervised Release (VOSR) hearing for defendant
Lamont Robinson, which is currently scheduled for June 25, 2020 at 2:00 pm.

Procedural History

We first appeared on this matter in front of Your Honor on September 23, 2019. A
VOSR hearing in this case was originally scheduled for November 19, 2019. With the consent
of the Government and the Probation Department, we previously requested five adjournments of

that hearing, which the Court granted. The Court most recently adjourned the hearing to June
25, 2020 at 2:00 pm.

Request for Adjournment

As the Court is aware, Mr. Robinson currently has an open criminal case in Bronx
County (#01086-2019). In light of the COVID-19 pandemic, that case has been administratively
adjourned and the next scheduled appearance is on September 16, 2020. An evidentiary motion
is also still pending in the state case. The alleged criminal conduct in the Bronx forms the bases
for the alleged violations of the conditions of Mr. Robinson’s supervised release, and we believe

it would be prudent to have an opportunity to be fully briefed on the proceedings in state court
prior to appearing again before Your Honor.

With the consent of the Government and Probation, I am therefore requesting an
adjournment of the conference scheduled in this case to the week of September 21, 2020, to give
the parties time to see what developments occur in the Bronx matter and how the courts are
addressing the virus outbreak before we next appear in this case. I ask further that Mr.
Robinson’s current conditions of release remain in place until our next appearance. ©

ofefe

[isin i i i ss oe
